Citation Nr: 1021165	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-33 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Reverend E. R. E.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record is 
against a finding that the Veteran's service-connected 
posttraumatic stress disorder (PTSD) has resulted in the 
inability to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the Veteran from the hazards or dangers incident to his daily 
environment.

2.  The Veteran has not been rendered permanently housebound 
by reason of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance and/or being housebound are not 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, a letter dated 
in November 2007 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
January 2009 and August 2009, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's VA medical 
treatment records and indicated private medical records have 
been obtained.  Nearly all of the Veteran's service treatment 
records and service personnel records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The United States Court of Appeals 
for Veterans Claims has held that, where the service medical 
records are presumed destroyed, the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is 
satisfied that the evidence of record shows that VA has made 
every effort to secure any additional service records for the 
Veteran and has notified him of the records which are 
unavailable.  Furthermore, as the claim on appeal is based on 
the Veteran's present level of disability, the absence of 
service personnel and treatment records is not material.  A 
VA examination sufficient for adjudication purposes was 
provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although Veterans Claims Assistance Act notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  With respect to aid 
and attendance, compensation at that rate is payable when the 
Veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran is currently receiving service-connected 
compensation for PTSD, evaluated as 100 percent disabling.

An October 2002 VA housebound and aid and attendance 
examination report stated that the Veteran complained of pain 
in the hands, shoulders, hips, knee, and feet.  He also 
reported flashbacks that interfered with his thoughts.  The 
Veteran had rheumatic arthritis of the hands which interfered 
with fine motor control and made it difficult for the Veteran 
to eat, button clothing, and perform fine movements.  This 
limited the Veteran's ability to bathe and dress himself.  
The Veteran's mobility was restricted due to pain and 
stiffness in his hips, legs, and feet.  The Veteran's PTSD 
affected his "mental health and sleep."  The Veteran was 
reported to be homebound unless he was assisted by another 
person and was unable to walk without assistance.  The 
Veteran had diabetes which required insulin and regular meal 
preparation.  The diagnoses were type 1 diabetes mellitus, 
PTSD, and rheumatoid arthritis.  The examiner stated that the 
Veteran required the daily personal health care services of a 
skilled provider without which the Veteran would require 
hospital, nursing home, or other institutional care.

A May 2004 VA housebound and aid and attendance examination 
report stated that the Veteran's diagnoses were PTSD, type 2 
diabetes mellitus, rheumatoid arthritis, dementia, and 
hypertension.  He needed help with dressing, bathing, 
walking, and transferring from bed to chair.  The Veteran 
could not attend to the wants of nature and was incontinent 
of bowel and bladder.  He had only partial use of his upper 
and lower extremities, and was not capable of managing his 
financial affairs due to forgetfulness.  The report stated 
that the Veteran could not live alone and needed assistance 
with activities of daily living, meals, and mobility.  The 
Veteran's age was reported to cause loss of memory, poor 
balance that affected the ability to ambulate, the ability to 
perform self-care, and the ability to leave his home.

An October 2004 VA housebound and aid and attendance 
examination report stated that the Veteran's rheumatoid 
arthritis and other musculoskeletal disorders severely 
limited his fine motor movement, which impacted his ability 
to dress and clean himself.  The Veteran's arthritis of the 
hips and knee limited him to talking short distances while 
holding onto furniture.  The Veteran was incontinent and 
unable to clean himself.  His balance was poor and his 
arthritis limited his ability for self care.  The report 
stated that the Veteran's PTSD affected his mood and memory.  
The Veteran was unable to walk without assistance.  He relied 
on family members for all of his care, and required help with 
meal preparation and insulin administration, and needed 
assistance with bathing and toileting.  The diagnoses were 
diabetes mellitus, cerebrovascular accident, rheumatoid 
arthritis, traumatic brain injury, gasteoesophageal reflux 
disease (GERD), PTSD, and history of positive rapid plasma 
regain.  The examiner stated that the Veteran required the 
daily personal health care services of a skilled provider 
without which the Veteran would require hospital, nursing 
home, or other institutional care.

A January 2005 letter from a VA psychiatrist stated that the 
Veteran was unable to perform activities of daily living, 
including dressing, bathing, toileting, and eating without 
assistance, but was able to manage his own finances.  The 
letter stated that the Veteran's impairment of activities of 
daily living was due in part to his PTSD medication.

A November 2007 VA aid and attendance statement listed the 
Veteran's diagnoses as diabetes mellitus with diabetic 
neuropathy, hypertension, mild dementia, chronic lower 
extremity edema, hyperlipidemia, history of cerebrovascular 
accident, GERD, and rheumatoid arthritis.  The report stated 
that the Veteran needed assistance with dressing, bathing, 
eating, transferring from bed to chair, and walking.  He 
needed assistance attending to the wants of nature and was 
incontinent of bladder.  The Veteran had partial use of the 
lower extremities and was wheelchair bound.  The report 
stated that the Veteran could manage his own financial 
affairs, but could not live alone and was unable to care for 
himself.

A January 2008 letter from a VA physician stated that the 
Veteran's conditions were insulin-dependent diabetes 
mellitus, cerebrovascular accident, cognitive impairment, 
peripheral neuropathy, urinary incontinence, hyperlipidemia, 
and peripheral vascular disease.  The letter stated that the 
Veteran required the assistance of nursing staff for most 
activities of daily living, depended on a wheelchair for 
daily mobility, and required assistance or supervision while 
walking due to poor balance.

An October 2008 aid and attendance medical statement from a 
private physician listed the Veteran's disabilities as 
cerebrovascular accident, diabetes mellitus, and neuropathy.  
The report stated that the Veteran was unable to walk 
unaided, dress himself, and care for the needs of nature.  He 
needed assistance bathing and tending to hygiene, was 
confined to bed, and was unable to travel.  The Veteran had 
partial or complete loss of use of the upper and lower 
extremities.  He was not able to leave the home without 
assistance, live on his own, or protect himself from the 
daily environmental hazards of ordinary life.  He was able to 
manage his own funds, but was not able to manage his own 
medications.

A September 2009 VA housebound and aid and attendance 
examination report listed the Veteran's diagnoses as 
hypertension, type 2 diabetes mellitus, dementia, venous 
insufficiency, atrial fibrillation, cerebrovascular accident, 
GERD, central sleep apnea, moderate pulmonary hypertension, 
and arthritis.  The report stated that the disabilities that 
restricted the Veteran's activities and functions were knee 
contracture, muscle atrophy, dementia, deconditioning, and 
arthritis.  The Veteran was in bed for most of the day and 
night.  He needed assistance with feeding and was unable to 
prepare his own meals.  The Veteran needed assistance with 
grooming, showering, and toileting.  The examiner stated that 
the Veteran would require nursing home care if he did not 
have a caregiver.  He required medication management, but was 
able to manage his own financial affairs with assistance.  
The Veteran's upper extremity disabilities impaired his 
ability to feed himself and his lower extremity disabilities 
impaired his ability to stand up without assistance.  He was 
incontinent of bowel and bladder and his dementia added to 
his functional impairment.

The medical evidence of record clearly demonstrates that the 
Veteran is housebound and requires the regular aid and 
attendance of another person.  This aspect of the claim is 
not in dispute.  Instead, the determination of the issue on 
appeal revolves around whether this level of disability is 
caused by the Veteran's service-connected PTSD or his other 
nonservice-connected disabilities.  Specifically, the medical 
evidence of record shows that the Veteran has numerous other 
nonservice-connected disabilities, which cause a very 
significant level of disability.  The medical evidence of 
record shows that these other disabilities include diabetes 
mellitus, rheumatoid arthritis, dementia, hypertension, 
cerebrovascular accident, traumatic brain injury, GERD, 
hyperlipidemia, peripheral vascular disease, venous 
insufficiency, atrial fibrillation, and sleep apnea.  The 
medical evidence of record clearly shows that these 
disabilities result in the Veteran's inability to feed 
himself, dress himself, bathe, toilet, and walk unattended.  
In contrast, the Veteran's PTSD has not been shown to be 
sufficiently severe to cause any of these restrictions or 
limitations.

The October 2002 report stated that the Veteran's PTSD 
affected his "mental health and sleep" and the October 2004 
report stated that the Veteran's PTSD affected his mood and 
memory.  However, the numerous aid and attendance reports of 
record do not show that the Veteran is housebound or requires 
aid and attendance due to his mental health, sleep, or mood.  
As for the Veteran's memory impairment, the May 2004 report 
attributed this to the Veteran's age-related dementia.  In 
addition, the November 2007 report, the January 2008 letter, 
and the September 2009 report listed dementia or cognitive 
impairment as the mental disorder diagnosis related to the 
Veteran's impairment, not PTSD.  Accordingly, the 
preponderance of the medical evidence of record shows that 
the mental impairment which limits the Veteran's activities 
is caused by his nonservice-connected dementia, not his 
service-connected PTSD.

While the January 2005 letter stated that the Veteran's 
impairment of activities of daily living was due in part to 
his PTSD medication, the preponderance of the medical 
evidence of record does not support this finding.  The 
November 2007 report, the January 2008 letter, the October 
2008 statement, and the September 2009 report did not even 
list PTSD as one of the contributing diagnoses.  In addition, 
the September 2009 report specifically stated that the 
Veteran's limitations were due to his knee disability, muscle 
atrophy, dementia, deconditioning, and arthritis, with no 
mention of any contribution by the Veteran's PTSD or his PTSD 
medication.

Accordingly, the preponderance of the medical evidence of 
record is against a finding that the Veteran's service-
connected PTSD has resulted in the inability to dress and 
undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability to feed himself 
through loss of coordination of the upper extremities or 
through extreme weakness; inability to tend to the wants of 
nature; or incapacity, physical or mental, which requires 
care and assistance on a regular basis to protect the Veteran 
from the hazards or dangers incident to his daily 
environment.  While the medical evidence of record shows that 
the Veteran clearly requires the aid and attendance of 
another person, the preponderance of the medical evidence 
shows that this is caused by the Veteran's numerous 
nonservice-connected disabilities, not his service-connected 
PTSD.  As such, special monthly compensation, based on a need 
for the regular aid and attendance of another person, is not 
warranted.

Although the Veteran does not qualify for special monthly 
compensation on the basis of a need for aid and attendance, 
increased compensation may be payable if the Veteran has a 
single permanent disability rated 100 percent disabling, and 
has either additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
is permanently housebound by reason of service-connected 
disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. 
§ 3.351(d) (2009).  The Veteran's PTSD is rated as 100 
percent disabling, but he has no additional service-connected 
disorders.

Thus, special monthly compensation on the basis of housebound 
status may be awarded only if the evidence shows that the 
Veteran's service-connected PTSD makes him permanently 
housebound.  See Id.  As discussed above, the preponderance 
of the medical evidence of record shows that the Veteran's 
limitations are due to his nonservice-connected disabilities, 
not his PTSD.  As such, special monthly compensation, based 
on being housebound, is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or being housebound is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


